Citation Nr: 1548153	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension (SMP) based on housebound status or permanent need for regular aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to April 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran attempted to withdraw his claim in March 2009 and December 2009.  However, the withdrawals were not associated with the claims file when the Board denied the claim in October 2010.  Therefore, the Board agrees with the Veteran's representative that the withdrawal did not comply with 38 C.F.R. § 20.204(b)(3), and the claim remains on appeal. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel (Parties), which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less. 

2.  He is not a patient in a nursing home because of mental or physical incapacity.  

3.  He does not otherwise demonstrate a need for the regular aid and attendance of another person.

4.  The Veteran does not have a single disability rated as permanent and total.

CONCLUSION OF LAW

The criteria for special monthly pension benefits based on the need for aid and attendance and housebound status have not been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.342, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has provided the required notice and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in September 2009 and March 2015.  

In the JMR, the Parties agreed that the Board erred in relying on an inadequate examination in March 2009.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip, left knee, and lumbosacral spine and provided findings specific to those disabilities.  However, when the RO awarded the Veteran a nonservice-connected pension in June 2002, such award was based on degenerative joint disease of the right hip and knee, degenerative disc disease, and traumatic left eye cataract.  The JMR concluded that the March 2009 examination had failed to address the Veteran's degenerative joint disease of the right hip and knee, degenerative disc disease, and traumatic left eye cataract.  Since the examination did not address all of the Veteran's nonservice-connected disabilities, the Board remanded for a new examination.  VA examined the Veteran three times in March 2015.  These examinations considered and assessed the severity of all of the Veteran's nonservice-connected disabilities.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the examinations are found to be adequate for rating purposes because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the March 2015 examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Special Monthly Pension - A&A and Housebound

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid. A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Permanently housebound means substantial confinement to the Veteran's home and immediate premises.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d). 
A&A

Here, the Veteran appears to have a cataract of his right eye with light perception only in his right.  He has normal vision in his left eye.  Therefore, he does not comply with 38 C.F.R. § 3.351(c)(1), as he is not blind in both eyes.

The March 2009 VA examiner noted the Veteran began residing at the Boulevard House of Hope Treatment and Prevention Program (Boulevard) in 2006 after becoming addicted to Vicodin.  The State of Michigan's Bureau of Community and Health Systems (BCHS) licenses businesses, including nursing homes and substance abuse treatment programs.  The BCHS licensed Boulevard to operate a substance abuse treatment program in December 2006 [Boulevard's license expired in 2010, and it was not renewed.].  BCHS did not classify Boulevard as a nursing home.  Therefore, and notwithstanding the assistance Boulevard's staff provides the Veteran, the Board finds Boulevard is not a "nursing home" for purposes of 38 C.F.R. § 3.351(c)(2).  Specifically, "nursing home," as defined by 38 C.F.R. § 3.1(z), includes three facility types, only one of which could reasonably apply here.  However, given BCHS' classification, it is not an extended care facility which is licensed by a State to provide skilled or intermediate-level nursing care.  38 C.F.R. § 3.1(z)(1).  Therefore, the Veteran's stay in the facility does not comply with 38 C.F.R. § 3.351(c)(2).  Support for this conclusion is also provided by the 2015 examination report in which the examiner specifically noted that the Veteran was not a patient in a nursing home for long-term care because of disability and he was not currently hospitalized.

Lastly, the evidence does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352(a).  The Veteran can dress and undress himself, and he can keep himself ordinarily clean and presentable.  He can feed himself, and he can attend to the wants of nature.  He has no prosthetic or orthopedic appliances.  He does not have either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  He is not bedridden as defined by VA regulations.  

Both the March 2009 and March 2015 VA medical examiners found the Veteran would benefit from assistance with transportation, laundry, meal preparation, and house cleaning.  However, these activities are not contemplated by 38 C.F.R. § 3.352(a) in determining a veteran's need for A&A.  

Given the foregoing, the Veteran does not satisfy subsections (1), (2), or (3) of 38 C.F.R. § 3.351(c).  Therefore, the Board denies his A&A claim.

Housebound

VA granted the Veteran a non-service-connected pension in June 2002.  He has four rated disabilities, none of which are rated at 100 percent.  Therefore, he does not satisfy the requirements of 38 C.F.R. § 3.351(d), and the Board must deny the claim.  


ORDER

Special monthly pension for aid and attendance or housebound status is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


